Citation Nr: 0017204	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-19 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
respiratory illness.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to a compensable evaluation for residuals of 
a left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service in the Southwest Asia theater 
of operations during the Persian Gulf War from January 1991 
to October 1991.  The record also indicates that the veteran 
had periods of reserve duty.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that prior to this decision, the issue of 
entitlement to service connection for irritable bowel 
syndrome had been characterized as entitlement to service 
connection for diarrhea and colitis.  Given the clinical 
diagnosis of irritable bowel syndrome now contained in the 
veteran's claims file, the Board finds it appropriate to 
recharacterize the benefit sought on appeal.

The Board also notes that the issue of entitlement to a 
compensable evaluation for residuals of a left foot injury is 
addressed in the REMAND section, following the decision 
below.


FINDINGS OF FACT

1.  The veteran served on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

2.  The evidence of record does not show that the veteran's 
claimed respiratory illness is related to service.  The 
veteran's subjective syndromes have either not been confirmed 
objectively, or they have been attributed to a diagnosed 
disorder.

3.  Clinical evidence has been presented showing that the 
veteran's irritable bowel syndrome is related to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
undiagnosed respiratory illness is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The veteran's irritable bowel syndrome was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

Specifically, as to claims for service connection for an 
undiagnosed illness, a well grounded claim requires 1) proof 
of active service in the Southwest Asia theater of operations 
during the Persian Gulf War; 2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; 3) objective 
indications of a chronic disability either manifest during 
the relevant period of service or to a compensable degree or 
more within the specified presumptive period; and 4) a nexus 
between the chronic disability and the undiagnosed illness 
(in other words, proof that the chronic disability is the 
result of the undiagnosed illness).  VAOPGCPREC 4-99 (May 3, 
1999).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Specifically, as to claims for service connection for an 
undiagnosed illness, VA shall pay compensation to a Persian 
Gulf War veteran who exhibits objective indications of 
chronic disability, which results from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory test such disability cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (1999).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  Id.

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper and lower); sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id.

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  Id.

The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Omen, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.

II.  Factual Background

The veteran's service medical records for her period of 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War and for her preceding and 
following periods of reserve duty are, apparently, 
incomplete.  However, it was noted in March 1991, that the 
veteran sought treatment for an infected bug bite on her left 
forearm.  She was given a cortisone and antibiotic cream to 
apply to the infected area.  Later that same month, the 
veteran complained of a sore throat and some coughing with 
yellowish sputum.  It was noted that her ears were fine, and 
she had no trouble breathing.  The veteran felt feverish, 
although her temperature seemed normal, and she complained of 
nausea.  It was also noted that the veteran had a history of 
strep throat.  The recorded assessment was possible throat 
infection, and the veteran was treated for strep throat with 
penicillin.  The veteran was advised to return for follow-up 
if her symptoms did not resolve in 10 days.  In April 1991, 
the veteran again sought treatment for insect bites on her 
face, neck, trunk, and legs.  She was prescribed ampicillin 
and Benadryl.  In a January 1993 periodic examination, the 
veteran reported that she felt in excellent health and that 
she had no known allergies.  No pertinent abnormalities were 
noted clinically.  An entry dated in July 1993 reflects the 
veteran's complaints of a rash on her arms, neck, face, and 
throat, which itched and caused hives.  Objectively, mild 
urticaria was noted.  It was also noted that the veteran had 
been seen earlier that month for similar symptoms.  At that 
time, she had been placed on a tapering dose of Prednisone.  
The diagnosis was urticaria, unknown cause or triggering 
factor.  The veteran was again placed on a tapering dose of 
Prednisone.  These records do not reflect any complaints by 
the veteran as to diarrhea, stomachaches, or cramping, nor 
are there any pertinent diagnoses.

A private medical record (dated in July 1993) indicates that 
the veteran was at the Utah National Guard compound for 
training, when she developed a sudden onset of diffuse 
urticaria and wheezing.  The veteran stated that 
historically, she had had hives several times associated with 
ingestion of oranges.  However, she had not eaten any oranges 
or orange-containing products that day.  It was noted that 
the veteran was not on any medications other than birth 
control pills, which were longstanding in use.  It was also 
noted that the veteran had not been sick in any other way.  
The veteran stated that with her previous urticarial 
eruptions, she had not had wheezing.  The veteran had no 
history of asthma or of lung problems.  Objectively, it was 
noted that the veteran was in no distress and that the 
urticaria had resolved upon admission to the emergency room, 
although the veteran did occasionally scratch over the 
forearms and thighs.  The veteran's lungs were significant 
for an occasional end expiratory wheeze, but otherwise, there 
was good inspiratory to expiratory ratio, with full range of 
motion and no distress.  There was no stridor.  The veteran's 
skin was without lesions, urticaria, or redness.  The veteran 
was placed on Benadryl and a tapering dose of Prednisone.  
The diagnosis was acute allergic reaction, with hives and 
wheezing.

The veteran's January 1995 VA Persian Gulf War examination 
reflects the veteran's reports that she had lost about 30 
pounds in the past two years.  In a review of systems, it was 
noted that the veteran was a non-smoker and that she had had 
chronic diarrhea without blood since she had come home from 
the Persian Gulf.  Physical examination found the veteran's 
lungs clear to auscultation and percussion.  There was a 
question as to a nodule in the veteran's right axilla, but 
the examiner could not feel any nodule upon examination.  A 
contemporary pulmonary function test was normal, and a 
contemporary x-ray study of the veteran's chest revealed a 
nodular lesion over the fifth rib, which was probably a 
granuloma or possibly a vessel seen on end.  A contemporary 
sigmoidoscopy was normal, and the examiner commented that the 
veteran's history of multiple stress factors, with 
alternating constipation and diarrhea, might be a component 
to explain this.  Diet might be another component.  It was 
also quite possible that the veteran had a "varying" of 
functional bowel disease.

The veteran's VA general medical examination (also conducted 
in January 1995) reflects the veteran's reports of occasional 
sharp chest pain tightness, accompanied by some shortness of 
breath.  The veteran stated that these episodes began 
approximately two to two-and-a-half years earlier.  She had 
never been able to identify any aggravating factors.  These 
episodes occurred five to six times a month and lasted only 
eight to 10 seconds.  The sharp chest pains proceeded any 
shortness of breath and were quickly alleviated by sitting 
and resting.  The veteran indicated that she had no family 
history of asthma and no cardiac history.  Upon physical 
examination, the veteran's lungs were clear to auscultation 
in all fields.  The pertinent assessments were history of 
anaphylactic reactions, with no known etiologies, and history 
of "respiratory complaints," which most likely represented 
musculoskeletal pain.

An entry in the veteran's VA treatment records (also dated in 
January 1995) reflects the veteran's reports that she had had 
six or seven anaphylactic reactions, with the first one 
occurring in January or February 1991.  The most recent 
reaction had been in the summer of 1994.  It was noted that 
all of these episodes had been followed by treatment with 
steroids and epinephrine.  With respect to the veteran's 
respiratory complaints, the veteran indicated that she had 
experienced occasional chest tightness and shortness of 
breath over the past two to two-and-a-half years.  These 
episodes occurred five to six times a month and lasted for 
eight to 10 seconds 

The veteran's April 1997 VA examination reflects her reports 
of having a skin rash, which started after receiving 
injections in service, accompanied by wheezing.  Subsequent 
to examination, the pertinent diagnosis noted that the 
veteran's history of a skin rash was subjective in nature and 
intermittent.  The veteran's skin had been clear upon 
examination that day.

The veteran's November 1997 VA examination reflects her 
reports of having diarrhea, which alternated with 
constipation.  This had been present since 1991.  
Historically, it was noted that the veteran had had a normal 
sigmoidoscopy.  The veteran stated that she continued to have 
diarrhea two times per week, which she described as six to 
seven loose stools a day.  Her maximum weight in the past 
year had been 126 pounds.  Currently she weighed 123 pounds.  
The veteran's minimum weight in the past year had been 117 
pounds.  With respect to the veteran's diarrhea, the examiner 
commented that she suspected that the veteran had a 
functional bowel disease, in light of the normal examinations 
contained in the veteran's claims file.  A contemporary x-ray 
study of the veteran's chest revealed a small calcified 
granuloma in the left upper lobe, which was unchanged from 
January 1995.  There was no cavitation or infiltration.  The 
impression was old granulomatous disease.  There were no 
acute findings.

An entry in the veteran's VA treatment records (dated in 
February 1998) reflects the veteran's complaints of 
occasional shortness of breath and chest pains, which lasted 
only a few seconds.  This entry also reflects the veteran's 
complaint of chronic diarrhea, which had started in Desert 
Storm.  The veteran's lungs were clear upon examination.  As 
to the veteran's chest tightness and pain, it was questioned 
whether the veteran had asthma or whether it was 
hyperventilation.  The veteran was placed on a trial inhaler.  
The veteran returned later in the month with continued 
complaints of chest pain and shortness of breath.  She 
reported that these attacks were becoming more frequent, and 
they were not related to eating.  Antacids did not help.  The 
veteran stated that her shortness of breath was not 
associated with pain.  The veteran had a cough, which 
produced greenish and brownish sputum, and she indicated that 
she had had this cough for the past six to seven years.  The 
assessment noted bronchiectasis, asthma, and sinusitis as 
possible diagnoses.  The following month, in March 1998, the 
veteran returned with complaints of alternating constipation 
and diarrhea and abdominal pain and bloating.  It was noted 
that the veteran had a six-year history of diarrhea.  It was 
also noted that the veteran had a dietary history remarkable 
for excessive caffeine and milk.  The veteran's normal 
sigmoidoscopies were referenced historically.  The examiner 
believed that the veteran most likely had irritable bowel 
syndrome, but a trial off of caffeine and milk was needed 
first.  If there was no relief in one to two weeks, the 
veteran was to begin taking a low dose of psyllium.  In April 
1998, the veteran again returned with complaints of off and 
on diarrhea, which had lasted over the past six years.  It 
was noted that the veteran attributed this to Desert Storm.  
The veteran reported a 32-pound weight loss over the past 
five years.  The veteran stated that she had bowel movements 
three to four times a day, three to four times a week.  Her 
stool was loose and watery, brown to yellow in color.  There 
were no exacerbating factors, and nothing made it better.  It 
was noted that the veteran had been on a trial of no lactose 
and no caffeine.  The veteran's bloating and stomach cramps 
were relieved with a bowel movement.  The veteran's stool was 
not foul smelling, sticky, or explosive.  The assessment was 
probable irritable bowel syndrome.  The veteran was told to 
discontinue sorbitol products, and she could restart dairy 
products and a little caffeine.  She was also advised to 
increase her use of Metamucil.  An entry dated in June 1998 
reflects the veteran's complaints of diarrhea, which had not 
been relieved.  She had four to five bowel movements a day, 
with a loose but not watery stool.  It was noted that the 
veteran's diarrhea was of unclear origin.  An endoscopy was 
performed that same month, which revealed a grossly appearing 
colon.  The impression was irritable bowel syndrome.  
However, it was noted that the possibility of microscopic and 
lymphatic colitis needed to be ruled out.  Entries dated from 
September 1998 to October 1999 indicate that the veteran 
returned for treatment of her chronic diarrhea.  It was noted 
that all clinical tests had been negative as to her diarrhea 
and that its etiology was unknown.  These entries also 
reflect treatment for a slight anaphylactic reaction, during 
which the veteran developed hives and some trouble breathing.  
There was no discussion as to the etiology of the veteran's 
reaction.

Several lay statements from individuals who served with the 
veteran in the Persian Gulf and from a family member were 
submitted.  The statements from fellow service people 
indicate that shortly after the veteran's arrival in Saudi 
Arabia, she began experiencing stomachaches, cramps, and 
diarrhea.  The veteran had gone to sick call quite 
frequently, and she had lost a lot of weight.  The statement 
from the veteran's cousin also reflects the veteran's weight 
loss and indicates that the veteran was depressed.

Correspondence from the veteran's VA primary care provider 
(dated in November 1999) reflects the veteran's complaints of 
diarrhea, constipation, and weight loss, which had been 
consistent since the Gulf War.  The veteran's primary care 
provider stated that she had observed the veteran's unusual 
weight loss and that she had prescribed medications that had 
not corrected the problem.  The veteran's primary care 
provider had consulted with gastroenterology, and she 
indicated that a complete work up had found irritable bowel 
syndrome.  She also indicated that she was completely aware 
of both the veteran's mental and medical health issues, but 
having reviewed the statements from fellow service people, as 
well as other information and clinical findings, it was her 
opinion that the veteran's irritable bowel syndrome was 
directly related to the veteran's time in the Gulf War.

At her video hearing before a Member of the Board (conducted 
in December 1999), the veteran testified that her respiratory 
condition was manifested by coughing, chest tightness, 
rashes, shortness of breath, and coughing up stuff through 
her chest.  (Transcript (T.) at 3).  She had started 
experiencing these symptoms during Desert Storm.  Id.  The 
veteran stated that she would go to sick call and that she 
had been treated with Prednisone, Benadryl, and inhalers.  
Id.  She also indicated that after her return, while still in 
the military, she had had episodes of breaking out and had 
had to go to the emergency room.  (T. at 4).  The doctor had 
told her that she had had an anaphylactic reaction.  Id.  The 
veteran stated that she had been hospitalized for three to 
four days.  (T. at 5).  She also stated that this had 
happened a number of times while in the military.  Id.  The 
veteran began to get care for this from the VA in 1993.  Id.  
She had been given a total of 12 kits a year, but the 
episodes had occurred about seven to eight times a year.  (T. 
at 6).  The veteran reiterated that these symptoms had been 
present since 1991 and that she received the same treatment 
in both the military and at the VA.  Id.  When asked when her 
colitis had first occurred, the veteran stated that it had 
been while she was in Saudi Arabia.  (T. at 8).  The veteran 
also stated that her colitis had continued through the rest 
of her military career.  (T. at 8-9).  She was receiving 
ongoing treatment at the VA.  (T. at 9).  The veteran's 
service representative addressed the buddy statements 
submitted by the veteran and noted that the veteran's primary 
care provider thought that the veteran's condition was 
related to the veteran's service.  (T. at 9-10).  The veteran 
indicated that she had been on active duty in 1991 and had 
been in the reserves until 1993.  (T. at 12).

III.  Analysis

With respect to the veteran's claim of service connection for 
an undiagnosed respiratory condition, the Board recognizes 
the veteran's contentions that she is so entitled, as she 
began having this problem during Desert Storm.  However, the 
Board must adhere to established laws and regulations in its 
determinations.  As such, the veteran's appeal as to this 
issue must be denied, as it is not well grounded.

As discussed above, a well grounded claim of entitlement to 
service connection for an undiagnosed illness requires 1) 
proof of active service in the Southwest Asia theater of 
operations during the Persian Gulf War; 2) the manifestation 
of one or more signs or symptoms of undiagnosed illness; 3) 
objective indications of a chronic disability either manifest 
during the relevant period of service or to a compensable 
degree or more within the specified presumptive period; and 
4) a nexus between the chronic disability and the undiagnosed 
illness (in other words, proof that the chronic disability is 
the result of the undiagnosed illness).  See VAOPGCPREC 4-99.

Here, the Board finds that the record shows that the veteran 
had active service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Board also finds 
that the record contains evidence of manifestations of signs 
and symptoms of an undiagnosed illness, in that the veteran's 
complaints of wheezing, shortness of breath, and chest 
tightness involve the respiratory system.  See 38 C.F.R. 
§ 3.317.  As to objective indications of a chronic 
disability, the veteran's claims file contains numerous 
entries in the veteran's VA treatment records and in a 
private medical record documenting complaints of wheezing, 
shortness of breath, and chest tightness.  However, as to the 
fourth evidentiary requirement for a well grounded clam for 
an undiagnosed illness, the Board finds no clinical evidence 
of a nexus between the chronic disability and an undiagnosed 
illness.  In other words, there is no proof that the 
veteran's claimed respiratory condition, including a small 
calcified granuloma, (the chronic disability) is the result 
of an undiagnosed illness.

Rather, all of the evidence of record, excluding the 
veteran's assertions, is negative for any proof of a nexus 
between the veteran's claimed respiratory disorder and an 
undiagnosed illness.  Specifically, the private medical 
record from July 1993 does not mention the veteran's service 
in Desert Storm, nor does it offer any discussion or comment 
as to the etiology of the veteran's acute allergic reaction, 
with hives and wheezing.  The veteran's VA treatment records 
pertain primarily to the veteran's chronic diarrhea and only 
infrequently indicate that the veteran had experienced an 
anaphylactic reaction.  As to the pertinent documented 
treatment, there was again no discussion or comment as to the 
etiology of the veteran's reactions.  Upon various VA 
examinations, it as noted that the etiology of the veteran's 
respiratory complaints was unknown.  Further, it was noted in 
a January 1995 VA general medical examination that the 
veteran's respiratory complaints were most likely 
musculoskeletal pains.  Also, as to the calcified granuloma 
found on x-ray in January 1995, there was no discussion as to 
any current symptomatology associated with this, nor was 
there any discussion relating the veteran's granuloma to her 
complaints of wheezing, shortness of breath, or chest 
tightness.

In effect, the veteran has proffered only her assertions that 
her claimed respiratory
problems are a result of her service in Desert Storm and an 
undiagnosed illness.  While lay evidence could be sufficient 
as to the evidentiary requirement of a nexus between the 
chronic disability and the undiagnosed illness in cases where 
the nexus between the chronic disability and an undiagnosed 
illness is capable of lay observation, see VAOPGCPREC 4-99, 
the Board finds that clinical evidence of a nexus is required 
in this instance.  First, as to the small calcified 
granuloma, the Board points out that it was discovered only 
upon x-ray examination of the veteran's chest; the veteran 
never observed it herself.  Second, as to the veteran's 
various symptomatology (wheezing, shortness of breath, chest 
tightness, rashes, and coughing), the Board points out that 
the veteran could never identify any triggering factor.  As 
such, in this instance, the determinative issue involves a 
medical question (causation and diagnosis), and clinical 
evidence is required.  See Grottveit v. Brown, supra.

Therefore, absent evidence of a nexus between the chronic 
disability and the undiagnosed illness, the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for an undiagnosed illness.  See VAOPGCPREC 4-99.  
Accordingly, her appeal as to this issue must be denied.

In reaching this determination, the Board acknowledges that 
the veteran was not previously put on notice as to the 
evidentiary requirements of a well grounded claim for service 
connection for an undiagnosed illness.  Rather, the RO stated 
that the veteran's small calcified granuloma did not manifest 
itself to a compensable degree.  In support of this 
determination, the RO provided the veteran with possibly 
applicable schedular criteria, by which to evaluate the 
veteran's small calcified granuloma.  In so doing, however, 
the RO provided the veteran with greater consideration than 
warranted in this instance.  Absent a well grounded claim, 
though, a determination on the merits was not appropriate.  
As such, the Board's more limited consideration of the 
veteran's appeal as to this issue does not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the veteran's claim for service connection 
for irritable bowel syndrome, the Board acknowledges that 
this issue has been developed as due to an undiagnosed 
illness, pursuant to the veteran's service in the Persian 
Gulf War.  As outlined above, such a claim has specific 
evidentiary requirements.  In considering the veteran's 
entitlement to service connection in this instance, though, 
the Board is mindful that, in general, controlling law 
provides that service connection may be established for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  As such, given the opinion of 
record from the veteran's VA primary care provider, the Board 
will consider and address the veteran's claim as to this 
issue within the general application of VA regulation, not 
the specific.

In reviewing the evidence of record, the Board finds 
competent clinical evidence of a current disability, 
irritable bowel syndrome.  The Board also finds evidence of 
in-service incurrence (as asserted by the veteran and 
corroborated by statements from fellow service people who 
were with the veteran in Saudi Arabia).  Additionally, the 
Board finds competent clinical evidence (the opinion from the 
veteran's VA primary care provider) of a nexus, or link, 
between the veteran's irritable bowel syndrome and her 
service, particularly her service in the Persian Gulf War.  
As such, the veteran has submitted a well grounded claim.  
See Caluza v. Brown, supra.

With respect to the opinion submitted by the veteran's VA 
primary care provider, the Board notes that the provider 
indicated that she had observed the veteran's unusual weight 
loss and that she had prescribed medications that had not 
corrected the problem.  She also indicated that she was aware 
of both the veteran's mental and medical health problems, but 
upon review of the statements from the veteran's fellow 
service people and clinical findings, it was her opinion that 
the veteran's irritable bowel syndrome was the result of her 
service in the Persian Gulf war.

In granting the veteran's claim of service connection for 
irritable bowel syndrome, the Board finds that there is no 
clinical evidence of record to rebut or question the opinion 
expressed by the veteran's VA primary care provider.  Rather, 
at most, the other clinical evidence of record indicates that 
the veteran's chronic diarrhea was of an unknown 
origin/etiology.

Therefore, in light of any clinical evidence rebutting the 
opinion expressed by the veteran's VA primary care provider, 
the Board finds that the evidence of record supports a grant 
of service connection for irritable bowel syndrome.


ORDER

Service connection for an undiagnosed respiratory illness is 
denied.

Service connection for irritable bowel syndrome is granted.


REMAND

At the veteran's video hearing before a Member of the Board 
(conducted in December 1999), the veteran and her 
representative stated that the veteran had had surgery on her 
left foot in November 1999, at the Denver VA Medical Center.  
The medical records attendant to this surgery have not been 
obtained and incorporated into the veteran's claims file.  
Further, in light of this surgery, the Board finds evidence 
which indicates that there has been a material change in the 
veteran's left foot disability.  As such, a reexamination is 
required in this instance.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).  In turn, absent reexamination, the Board finds 
the evidence currently of record inadequate for rating 
purposes.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Therefore, in light of the above, the issue of entitlement to 
a compensable evaluation will not be decided pending a REMAND 
for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-March 1997 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected left 
foot disability, should be obtained by 
the RO and incorporated into the claims 
file.  This includes VA treatment records 
from the November 29, 1999, surgery on 
the veteran's left foot, at the Denver VA 
Medical Center.

2.  After the above development has been 
accomplished, VA orthopedic and 
neurologic examinations of the veteran's 
left foot should be scheduled and 
conducted, in order to determine the 
severity of the veteran's left foot 
disability.  All suggested studies should 
be performed, and the examiners should 
elicit all of the veteran's subjective 
complaints as to her left foot 
disability.  All findings should be 
recorded in detail.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examinations.

4.  The veteran should be advised that 
failure to report for the scheduled 
examinations may have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the respective examiner 
for corrective action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
compensable evaluation for her left foot 
disability, considering all pertinent law 
and regulation, in light of the 
examination reports and any conclusions 
expressed therein.

If the veteran's claim as to this issue 
remains in a denied status, she and her 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



